 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MONICA STAAR,                                       No. 2:18-cv-02077 JAM AC PS
12                        Plaintiff,
13            v.                                          ORDER
14    GOODWILL INDUSTRIES OF
      SACRAMENTO VALLEY &
15    NORTHERN NEVEDA, INC.,
16                        Defendant.
17

18          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

19   undersigned by E.D. Cal. 302(c)(21). Plaintiff has requested leave to proceed in forma pauperis

20   (“IFP”) pursuant to 28 U.S.C. § 1915. ECF No. 2.

21          Plaintiff’s IFP application does not make the showing required by 28 U.S.C. § 1915(a)(1).

22   In her application, plaintiff fails to disclose whether she is employed and if so, her “gross pay or

23   wages,” and “take-home pay or wages.” ECF No. 2 at 1 ¶ 2. Because of the above omissions,

24   plaintiff’s application fails to establish that she is entitled to prosecute this case without paying

25   the required fees.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Plaintiff’s request to proceed IFP (ECF No. 2) is DENIED without prejudice to its

28   renewal with all entries on the form completed.
                                                         1
 1          2. Plaintiff is granted 30 days from the date of this order to renew the IFP application in
 2   proper form, or to pay the filing fee. Plaintiff is cautioned that failure to timely renew the IFP in
 3   proper form, or to pay the filing fee, may result in a recommendation that this action be
 4   dismissed.
 5   DATED: October 10, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
